Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action for application Serial No. 16/527,370. Claims 1-20 have been examined and fully considered.
Claims 1, 11, and 20 have been amended.
Claims 1-20 are pending in Instant Application.
Response to Arguments/Rejections
Applicant's arguments, see remarks filed,  03/23/2022 have been fully considered but they are not persuasive. See remarks, regarding  Rejection under 35 U.S.C. § 101 Applicant states “Applicant does not agree that the present claims are directed to mental processes, as alleged by the Office. For instance, it is unclear to the Applicant how one could compute an aggregate, as claimed, simply with one's mind. This is because Claim 1, and other claims, calls for aggregating positional differences. Even assuming an extraordinary ability to determine and aggregate differences mentally, computation would still involve knowing the positions themselves, namely numerical coordinates” page 9.  
Examiner respectfully disagrees. Firstly, the applicant has not further amended the independent claims 1, 11 and 20 to reflect in which the claims does not require any precision or accuracy of the “aggregate” for use of this determined calculation to a practical application. Secondly, the amended the independent claims 1, 11 and 20 does not reflect what structure  is calculating the  (i.e., processor, calculation device, etc.). Therefore, the examiner retains the 35 USC § 101 rejection.  
Application’s amendment have overcome the abstract objection raised in the previous action; therefore the previous the abstract objection are hereby withdrawn.
	Furthermore, Applicant remarks states “Ganjineh does not teach or suggest a method for controlling mapping inaccuracies, nor determining a quality determined based on an aggregate, in accordance with Claim 1” see page 15.  Examiner respectfully disagrees. First, the examiner would like to point to the independent claims 1, 11, and 20 where the claim feature does not reflect “controlling mapping inaccuracies” and moreover, the abstract points to the “controlling mapping inaccuracies” and/or the combination of reference teaches or suggest the concept of “controlling mapping inaccuracies”.  Furthermore, under the broad reasonable of interpretation, Examiner would like to paragraph [0034], “the combination of various location estimates resulting from the various location positioning methods can be performed using any data aggregation method including, for instance, a Kalman filter algorithm. In one embodiment, the Kalman filter position estimate is a type of weighted average of the different position estimates or measurements in which the weights are inversely proportional to the respective estimated errors of different contributing measurements” correlating to “determining a quality determined based on an aggregate”.  Examiner interprets that an aggregate of points are determined from “weighted average of the different position estimates or measurements in which the weights are inversely proportional to the respective estimated errors of different contributing measurements”, in which is an example of the determining a quality determined based on an aggregate. Therefore, the examiner retains the 35 USC § 103 rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1- are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
Claim(s) 1-10 are directed to a method. Therefore, claims 1-10 are within at least one of the four statutory categories.
Claim(s) 11-19 are direct to a system. Therefore, claims 11-19 are within at least one of the four statutory categories. 
Claim(s) 20 is directed to a non-transitory computer-readable storage medium. Therefore, claim 20 is within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the recite subject matter that falls within one the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
  A method for controlling mapping information inaccuracies, the method comprising: 			receiving terrestrial data captured in an area of interest;  
	detecting features in the terrestrial data identifying ground points in the area of interest; 
	correlating the ground points with ground control points in the area of interest to determine a correspondence; 
	computing an aggregate of positional differences between corresponding points; and 
	generating a report indicating a quality of the terrestrial data captured in the area of interest based on the aggregate.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers executing of the limitation in the human mind. For example, “detecting features in the terrestrial data identifying ground points in the area of interest”, in the context of the claim, an individual could identify multiple points of interest in his and/or her mind. Similarly, the limitation of “correlating the ground points with ground control points in the area of interest to determine a correspondence”, in the context of the claim, a person could compare information points in the area of interest to determine a correspondence to show similarity in his and/or her mind. And the limitation “computing an aggregate of positional differences between corresponding points”, in the context of the claim, the mind is capable of “computing an aggregate of positional differences” in the area of interest. Accordingly, the claims recites at least one abstract idea.
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to present the “abstract idea”):
	  A method for controlling mapping information inaccuracies, the method comprising: 	
	receiving terrestrial data captured in an area of interest;  
	detecting features in the terrestrial data identifying ground points in the area of interest; 
	correlating the ground points with ground control points in the area of interest to determine a correspondence; 
computing an aggregate of positional differences between corresponding points; and 
	generating a report indicating a quality of the terrestrial data captured in the area of interest determined based on the aggregate.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	For the additional limitations: 
	receiving terrestrial data captured in an area of interest;
	…
generating a report indicating a quality of the terrestrial data captured in the area of interest based on the aggregate.
These limitations are considered as insignificant extra-solution activity because they are merely data gathering and generating a report. [see MPEP, 2106.05(g) Insignificant Extra-Solution Activity [R-10.2019], (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)]
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
Regarding dependent claim 2, claim 2 introduces additional limitations, where Claim 2 recites:
The method of claim 1, wherein the method further comprises receiving terrestrial image data, LiDAR data, depth data, or a combination thereof.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	For the additional limitations:
	receiving terrestrial image data, LiDAR data, depth data, or a combination thereof.
The limitation is considered as insignificant extra-solution activity because they are merely data gathering [see MPEP, 2106.05(g) Insignificant Extra-Solution Activity [R-10.2019], (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)]
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Regarding Step 2B of the Revised Guidance, claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Dependent claim 3 includes limitations that recite an abstract idea. Claim 3 recites:
	The method of claim 1, wherein the method further comprises detecting learnable features.
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers executing of the limitation in the human mind. For example, “detecting learnable features” in the context of the claim, an individual could distinguish features of the intersection. Accordingly, the claim recites at least one abstract idea.
	Regarding Step 2A, Prong 2 and Step 2B of the Revised Guidance, claim 3 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. It is determined that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.
	Dependent claim 5 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 5 recites:
	The method of claim 1, wherein the method further comprises detecting the features in the terrestrial data using a feature detection algorithm.
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers executing of the limitation in the human mind. For example, “detecting learnable features” in the context of the claim, an individual could distinguishing features of the intersection. Accordingly, the claim recites at least one abstract idea.
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
	Regarding Step 2A, Prong II and Step 2B of the Revised Guidance, claim 5 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. It is determined that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.
	Dependent claim 7 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 7 recites:
	The method of claim 1, wherein the method further comprises generating the ground control points using top-down imagery comprising a combination of satellite image data and aerial image data.
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers executing of the limitation in the human mind. For example, “generating ground…points…and aerial image data” in the context of the claim, an individual could arbitrarily generate ground points of the features of the intersection. Accordingly, the claim recites at least one abstract idea.
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
	Furthermore, regarding Step 2A, Prong II and Step 2B of the Revised Guidance, claim 7 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. It is determined that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.
	Dependent claim 10 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 10 recites:
	The method of claim 1, wherein the claim further comprises utilizing the report to control mapping information inaccuracies.
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers executing of the limitation in the human mind. For example, “utilizing the report…” in the context of the claim, an individual could utilize data points from a report to determine and control mapping information for errors. Accordingly, the claim recites at least one abstract idea.
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”.
	Regarding Step 2A, Prong II and Step 2B of the Revised Guidance, claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception. It is determined that the claim does not integrate the abstract idea into a practical application. Hence, the claim is not patent eligible.
	Dependent claim(s) 4, recite the limitations that further elaborates on the abstract idea present in claim 1 and claim(s) 4 is rejected for reason(s) stated above.
Independent claim 11 includes limitations that recite an abstract idea and will be used as representative claim for the remainder of the 101 rejection. Claim 11 recites:
	A system for controlling mapping information inaccuracies, the system comprising: 
	at least one processor; 
	at least one memory comprising instructions executable by the at least one processor, the instructions causing the system to: 
	receive terrestrial data captured in an area of interest; 
	detect features in the terrestrial data identifying ground points in the area of interest; 	
	correlate the ground points with ground control points in the area of interest to determine a correspondence; 
	compute an aggregate of positional differences between corresponding points; and 	generate a report indicating a quality of the terrestrial data captured in the area of interest determined based on the aggregate; and 
	a display for providing the report to a user.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers executing of the limitation in the human mind. For example, “detecting features in the terrestrial data identifying ground points in the area of interest”, in the context of the claim, an individual could identify multiple points of interest in his and/or her mind. Similarly, the limitation of “correlating the ground points with ground control points in the area of interest to determine a correspondence”, in the context of the claim, a person could compare information points in the area of interest to determine a correspondence to show similarity in his and/or her mind. And the limitation “computing an aggregate of positional differences between corresponding points”, in the context of the claim, the mind is capable of “computing an aggregate of positional differences” in the area of interest. Accordingly, the claims recites at least one abstract idea.
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to present the “abstract idea”):
	A system for controlling mapping information inaccuracies, the system comprising: 
	at least one processor; 
	at least one memory comprising instructions executable by the at least one processor, the instructions causing the system to: 
	receive terrestrial data captured in an area of interest; 
	detect features in the terrestrial data identifying ground points in the area of interest; 	
	correlate the ground points with ground control points in the area of interest to determine a correspondence; 
	compute an aggregate of positional differences between corresponding points; and 	generate a report indicating a quality of the terrestrial data captured in the area of interest determined based on the aggregate; and 
	a display for providing the report to a user.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of the system (at least one process; at least one memory…, and a display), the examiner submits that these limitations apply the above-noted abstracted idea be merely using a generic computer to perform the process (MPEP § 2106.05), and/or are generally linking the use of the judicial exception to a particular technological environment or field of use-see (MPEP 2106.05(h)).
	In particular, the system, a processor, a memory in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function for an autonomous vehicle utilizing mapping controlling data that is displayed on a display to the end user) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
 	For the additional limitations of: 
	receive terrestrial data captured in an area of interest;
	…
generate a report indicating a quality of the terrestrial data captured in the area of interest determined based on the aggregate; and 
	a display for providing the report to a user.
These limitations are considered as insignificant extra-solution activity because they are merely data gathering, generating a report and displaying to the end user. [see MPEP, 2106.05(g) Insignificant Extra-Solution Activity [R-10.2019], (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)]
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a system amounts to nothing more than mere instructions to apply the exception using generic computer components or to a particular technological environment or field of use. Mere instructions to apply an exception using generic computer components or limitations that limit to a particular technological environment or field of use cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Regarding claim 12, recites analogous limitations that are present in claim 2, 
the claim is rejected for reason(s) stated above.  Therefore claim 12 is rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claim 13, recites analogous limitations that are present in claim 3, the claim is rejected for reason(s) stated above.  Therefore claim 13 is rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	
	Regarding claim 14, recites analogous limitations that are present in claim 4, the claim is rejected for reason(s) stated above.  Therefore claim 14 is rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	
	Regarding claim 15, recites analogous limitations that are present in claim 5, the claim is rejected for reason(s) stated above.  Therefore claim 15 is rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	
	Regarding claim 16, recites analogous limitations that are present in claim 6, the claim is rejected for reason(s) stated above.  Therefore claim 16 is rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 20 is similar to claim(s) 1 and 11, the claim is rejected for reason(s) stated above.  Therefore claim 20 is rejected 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-6, 11-13, 15-16 and 19-20 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu et al. (US 2017/0074659) in view of Ganjineh et al. (US 2020/0098135).
	Regarding claim 1, Giurgiu disclose a method for controlling mapping information inaccuracies (see at least Abstract), the method comprising: 
	receiving terrestrial data captured in an area of interest (see at least Para. [0071], “location data error information observed in data received from areas with similar obstructions can be used to estimate the location data error for the current area of interest”); 	detecting features in the terrestrial data identifying ground points in the area of interest (see at least Para. [0029], “the position parameter can reflect a point on the globe, or in particular, a position along a road network”; and Para. [0048], “the geographic database 121 includes location data error records 129 for storing location error information various geographic locations. For example, the location data error records can store location data error information determined for different points on the globe. In one embodiment, the points are locations associated with one or more links or nodes of a road network stored in the geographic database. In one embodiment, the location data records 129 can include data fields for specifying location sensing devices and/or means for collecting the location data associated with the specified location data error estimates”);
	…
computing an aggregate of positional differences between corresponding points (see at least Para. [0034], “the combination of various location estimates resulting from the various location positioning methods can be performed using any data aggregation method including, for instance, a Kalman filter algorithm. In one embodiment, the Kalman filter position estimate is a type of weighted average of the different position estimates or measurements in which the weights are inversely proportional to the respective estimated errors of different contributing measurements”);
	generating a report indicating a quality of the terrestrial data captured in the area of determined interest based on the aggregate (see at least Para. [0061], “the error measurement module 201 can interact with the contextual information module 203 to categorize or otherwise stratify the determined location data error information by one or more contextual parameters. For example, one contextual parameter can be type or quality of the location sensing device (e.g., GPS receiver) used for determining positioning information. Accordingly, in one embodiment, because location and/or associated error measurements can depend on the type of location sensing device the contextual information module 203 can report or signal the error measurement module 201 to report location data error information for each device type and/or quality separately”).	
	Giurgiu does not explicitly teach
	correlating the ground points with ground control points in the area of interest to determine a correspondence; 
	computing an aggregate of positional differences between corresponding points
However, in the same field of endeavor, Ganjineh teaches
	correlating the ground points (see at least Para. [0094], “The ground mesh may be generated using the object class(es) obtained from the vehicle environment semantic segmentation, e.g. by extracting or using any pixels that have been allocated ground-level object classes (such as "road", "road marking", "lane marking", and so on). However, the semantic segmentation may not be perfect, and in some cases the semantic segmentation may give some false values, i.e. selecting some points as ground-level points even when they are not on the ground. Thus, in embodiments, in order to improve the accuracy of the ground mesh generation, a point cloud may be used to further filter or select the ground points. The point cloud may be used either by itself, or preferably in combination with the object classes from the vehicle environment semantic segmentation”) with ground control points in the area of determined interest (see at least Para. [0123], “The local map representation may be considered as a "georeferenced” observation of the environment of the road network (***Examiner interprets that georeferenced observation of the environment as the ground control points in the area interest) at which the images were obtained. That is, the images may be obtained at a generally known location (i.e. within a known, coarsely defined area), and the local map representation may thus be used to build up an observation of the environment at the known location”) to determine a correspondence (see at least Para. [0163], “The local map representation 14 of the scenery is then matched and aligned against the reference map section 16 (given that the reference map provides sufficient coverage) to determine various correspondences 22 between the local map representation 14 and the reference map section 16”);
	computing an aggregate of positional differences between corresponding points (see at least Para. [0157], “generating "georeferenced" observations of the local environment within which a vehicle is travelling. The georeferenced observations are sensor derived observations of the local environment of the road network within which the vehicle is currently a travelling. For instance, a camera that is located on or in a vehicle travelling on a road network may be used to obtain images relating to the road network in the vicinity of the vehicle, and these images may then be processed in order to extract certain features indicative of the environment of the road network in this area. The georeferenced features, or observations, extracted from the images can then be incorporated into a suitably local map representation that allows for a comparison with a previously-compiled reference map of the area. This comparison allows the vehicle to be accurately localised within the area”); and…
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method for controlling mapping information inaccuracies as taught by Giurgiu and combine correlating the ground points with ground control points in the area of interest to determine a correspondence; computing an aggregate of positional differences between corresponding points as taught by Ganjineh. One of ordinary skill in the art would have been motivated to make this modification in order to include detect and implement high-level features to further improve map building stability and accuracy (see at least Para. [0264]).
	Regarding claim 2, the Giurgiu in view of Ganjineh teaches the method of claim 1.
	Giurgiu discloses wherein the method further comprises receiving terrestrial image data, LiDAR data (see at least Para. [0038], “the sensor system 111 may include an IMU, a laser rangefinder/LIDAR unit, a radar unit, infrared, an image gathering device Such as a camera, or a microphone… a camera/imaging sensor for gathering image data”)…
	Giurgiu does explicitly mention
	depth data, or a combination thereof. 
	However, in the same field of endeavor Ganjineh teaches
	LiDAR data (see at least Para. [0012], “data from different sensors and even sensor types (e.g. mono cameras, stereo cameras, lidar, radar, etc.)”), depth data (see at least Para. [0061], “the images may alternatively, or additionally, be processed using image depth data”), or a combination thereof.  
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Giurgiu and further combine …LiDAR data, depth data, or a combination thereof as taught by Ganjineh. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the associable high-level features may also be included to further improve map building stability and accuracy (see at least Para. [0264]).
	Regarding claim 3, Giurgiu in view of Ganjineh teaches the method of claim 1. Ganjineh further teaches the method further comprises detecting learnable features (see at least Para. [0058], “at least some of the images (e.g. at least the key frames) may be processed in order to allocate an object class or list of classes (and associated probabilities) for each pixel in the images. In general, any suitable and desired semantic segmentation processes may be used to process and classify the image data. In preferred embodiments, the semantic segmentation of the image is performed using a machine learning algorithm. For instance, a trained convolutional neural network, such as the so-called "SegNet" or "PSPNet" systems, or modifications thereof, may suitably be used for the segmentation and classification of the image data. The object classes are generally defined within the semantic segmentation algorithm, and may, for example, include object classes such as "road", "sky", "vehicle", "traffic sign", "traffic light", "lane marking", and so on. SegNet and PSPNet are both known algorithms that have been developed specifically for classifying images of road networks”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Giurgiu in view of Ganjineh and Barajas Hernandez and combine detecting learnable features as taught by Ganjineh. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the associable high-level features may also be included to further improve map building stability and accuracy (see at least Para. [0264]).
	Regarding claim 5, Giurgiu in view of Ganjineh teaches the method of claim 1. Giurgiu in view of Ganjineh, where Ganjineh teaches wherein the method further comprises detecting the features in the terrestrial data using a feature detection algorithm (see at least Para. [0058], “any suitable and desired semantic segmentation processes may be used to process and classify the image data. In preferred embodiments, the semantic segmentation of the image is performed using a machine learning algorithm. For instance, a trained convolutional neural network, such as the so-called "SegNet" or "PSPNet" systems, or modifications thereof, may suitably be used for the segmentation and classification of the image data. The object classes are generally defined within the semantic segmentation algorithm, and may, for example, include object classes such as "road", "sky", "vehicle", "traffic sign", "traffic light",  "lane marking", and so on. SegNet and PSPNet are both known algorithms that have been developed specifically for classifying images of road networks. Suitable object classes, such as those described above, are therefore already defined in these algorithms” Para. [0068], “machine learning algorithm is used. For instance, in embodiments, a supervised learning method such as a support vector machine or neural network may be used to perform the landmark recognition semantic segmentation. However, for the purposes of the landmark recognition, the algorithm may be trained using specific landmark data, e.g. so as to provide a more specific and accurate landmark classification than would be achieved using the general vehicle environment semantic segmentation”; and Para. [0236], “The algorithm then loops over each divider type and performs steps of filtering the lines for each divider type, and classifying each divider type with a different ID. For instance, FIG. 20 shows the processing on one specific divider type that has been identified based on the lane marking semantic segmentation”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Giurgiu in view of Ganjineh and combine detecting the features in the terrestrial data using a feature detection algorithm as taught by Ganjineh. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the associable high-level features may also be included to further improve map building stability and accuracy (see at least Para. [0264]).
	Regarding claim 6, Giurgiu in view of Ganjineh teaches the method of claim 5. Although Giurgiu mentions “ground truth” (see at least Para. [0057], “the error measurement module 201 can collect probe data and/or perform ground truth drives over desired areas of a road network (from a small portion to an entirety of the road network). In this way, location data error information can be determined for points within those desired areas”; Para. [0059], “the amount of error or increase in error can be guided by statistical studies performed using probe data and/or ground truth drives (e.g., as described above) conducted under similar conditions. For example, if trees are detected over a road through analysis of aerial imagery, the error measurement module 201 can retrieve location data error information (e.g., amount of error) calculated for a road segment”’ and Para. [0088], “the location data error information can be determined using probe data and/or ground truth drives through the area. In addition or alternatively, the location error information can be determined based on analysis of aerial imagery of the city where the buildings 603 can be recognized (e.g., through pattern recognition) to occur along side Streets passing through the center. The location error mapping platform 107 can then estimate the location error information based on the calculated presence and/or proximity of the buildings 603 to the road network 605”), 
	Giurgiu does not explicitly teach that the feature detection algorithm utilizes a machine learning model comprising pixel information associated with features visible in a plurality of ground truth images, camera information associated with the plurality of ground truth images, and environmental information associated with the plurality of ground truth images.
	However, in the same field of endeavor, Ganjineh teaches
	wherein the feature detection algorithm utilizes a machine learning model comprising pixel information associated with features visible in a plurality of ground truth images (see at least Para. [0058], “an image is segmented in a pixel wise manner so that each individual pixel in the image is classified. Thus, in embodiments, at least some of the images (e.g. at least the key frames) may be processed in order to allocate an object class or list of classes (and associated probabilities) for each pixel in the images. In general, any suitable and desired semantic segmentation processes may be used to process and classify the image data. In preferred embodiments, the semantic segmentation of the image is performed using a machine learning algorithm”; Para. [0094], “a "ground mesh" image may be generated containing (only) the ground-level features in the area that the vehicle is travelling. The ground mesh may be generated using the object class(es) obtained from the vehicle environment semantic segmentation, e.g. by extracting or using any pixels that have been allocated ground-level object classes (such as "road", "road marking", "lane marking", and so on)”), camera information associated with the plurality of ground truth images (Para. [0062], “It will be appreciated that machine learning techniques need not be used to perform the semantic segmentation, and in other embodiments the images may alternatively, or additionally, be processed using image depth data, e.g. available when using a stereo camera, e.g. in order to classify pixels based on their relative depth in the image. For instance, in this way, e.g. using a stereo point cloud, the image may be segmented into ground level pixels, walls/housing, traffic sign poles, and so on”), and environmental information associated with the plurality of ground truth images (see at least Para. [0065], “at least some of the images are processed in order to detect (and extract) one or more landmark object features for inclusion into the local map representation. In general, a landmark object feature may comprise any feature that is indicative or characteristic of the environment of the road network”; and Para. [0067], “After the first step of vehicle environment semantic segmentation is performed on the images, as described above, and one or more regions of interest are determined as potentially containing a landmark object on the basis of the first semantic segmentation, a second or further step of semantic segmentation (or object detection and classification) may be performed specifically on the determined regions of interest. That is, a further specific classification step may be performed on any regions of interest determined to contain a landmark in order to further refine the landmark classification. That is, once one or more landmarks have been detected in the image(s), a further specific step of landmark recognition may be performed”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 5 as taught by Giurgiu in view of Ganjineh and combine the feature detection algorithm utilizes a machine learning model comprising pixel information associated with features visible in a plurality of ground truth images, camera information associated with the plurality of ground truth images, and environmental information associated with the plurality of ground truth images as taught by Ganjineh. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the associable high-level features may also be included to further improve map building stability and accuracy (see at least Para. [0264]).
	 Regarding claim 11, recites analogous limitations that are present in claim(s) 1,therefore claim 11 would be rejected for the similar reasons above. Giurgiu discloses a system for controlling mapping information inaccuracies, the system comprising: 
	at least one processor (see at least Figure 9, processor 902); 
	at least one memory comprising instructions executable by the at least one processor (see at least Para. [0077], “the location error mapping platform 107 performs the process 400 and is implemented in, for instance, a chip set including a processor and a memory as shown in FIG. 10. In addition or alternatively, all or a portion of the process 400 may be performed locally
at the UE 103 (e.g., via the location error mapping module 105, the application 119, or another equivalent hardware and/or software component)”), the instructions causing the system (see at least Para. [0095], “A processor (or multiple processors) 902 performs
a set of operations on information as specified by computer program code related to providing a location data error map. The computer program code is a set of instructions or statements providing instructions for the operation of the processor and/or the computer system to perform specified functions. The code, for example, may be written in a computer programming language that is compiled into a native instruction set of the processor. The code may also be written directly using the native instruction set (e.g., machine language)”) to…
	a display (see at least Para. [0097], “Other external devices coupled to bus 910, used primarily for interacting with humans, include a display device 914”) for providing the report to a user (see at least Para. [0061], “because location and/or associated error measurements can depend on the type of location sensing device the contextual information module 203 can report or signal the error measurement module 201 to report location data error information for each device type and/or quality separately”).
	Regarding claim 12, recites analogous limitations that are present in claim(s) 2, therefore claim 12 would be rejected for the similar reasons above.
	Regarding claim 13, recites analogous limitations that are present in claim(s) 3, therefore claim 13 would be rejected for the similar reasons above.
	Regarding claim 15, recites analogous limitations that are present in claim(s) 5, therefore claim 15 would be rejected for the similar reasons above.
	Regarding claim 16, recites analogous limitations that are present in claim(s) 6, therefore claim 16 would be rejected for the similar reasons above.
	Regarding claim 19, Giurgiu in view of Ganjineh teaches the system of claim 11.  Giurgiu teaches wherein the instructions cause the system to provide, via the display, an indication to the user to control mapping information inaccuracies (see at least Para. [0117], “The MCU 1103 runs a user interface software to facilitate user control of at least some functions of the mobile terminal 1101 to provide a location data error map. The MCU 1103 also delivers a display command and a switch command to the display 1107”) in accordance with the quality of the terrestrial data (see at least Para. [0061], “one contextual parameter can be type or quality of the location sensing device (e.g., GPS receiver) used for determining positioning information. Accordingly, in one embodiment, because location and/or associated error measurements can depend on the type of location sensing device the contextual information module 203 can report or signal the error measurement module 201 to report location data error information for each device type and/or quality separately”).
	Regarding claim 20, recites analogous limitations that are present in claim(s) 1 and 11, therefore claim 20 would be rejected for the similar reasons above.  Giurgiu discloses a non-transitory computer-readable storage medium (see at least Para. [0100], “The term "computer-readable medium" as used herein refers to any medium that participates in providing information to processor 902, including instructions for execution. Such a medium may take many forms, including, but not limited to computer-readable storage medium (e.g., non-volatile media, volatile media), and transmission media. Non-transitory media, such as non-volatile media, include, for example, optical or magnetic disks, such as storage device 908”) for controlling mapping information inaccuracies, carrying one or more sequences of one or more instructions which, when executed by one or more processors (see at least Para. [0104], “those techniques are performed by computer system 900 in response to processor 902 executing one or more sequences of one or more processor instructions contained in memory 904. Such instructions, also called computer instructions, software and program code, may be read into memory 904 from another computer-readable medium such as storage device 908 or network link 978. Execution of the sequences of instructions contained in memory 904 causes processor 902 to perform”), cause an apparatus to perform steps to…
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu in view of Ganjineh as applied to claim(s) 3 and 13 above, and further in view of Igarashi (US 2020/0386567).
	Regarding claim 4, Giurgiu in view of Ganjineh teaches the method of claim 3. Giurgiu in view of Ganjineh teaches the learnable features. However, neither Giurgiu nor Ganjineh suggest learnable features selected from a category of intersection features comprising a point where a lane boundary meets a crosswalk, a corner point corresponding to a bus stop, a corner point corresponding to a crosswalk, a gore point where a gore touches a crosswalk, and a gore point where a gore touches a limit line.
	However, in the same field of endeavor, Igarashi teaches
	learnable features selected from a category of intersection features comprising a point where a lane boundary meets a crosswalk, a corner point corresponding to a bus stop, a corner point corresponding to a crosswalk, a gore point where a gore touches a crosswalk, and a gore point where a gore touches a limit line (see at least Para. [0036], “The extraction unit 11 inputs an image in which a road is represented, which is a target of the map generation processing, to a classifier that outputs, for each pixel of an image, a type of a feature object on the road represented in the pixel . In this way, the extraction unit 11 extracts, from the image, a pixel representing a boundary feature object that represents a boundary of a lane among feature objects on the road, a pixel representing a regulation feature object that represents a traffic regulation, and the like. The boundary feature object includes, for example, a lane division line such as a white line or a yellow line, and a road boundary line such as a curb or a median strip. Further, the regulation feature object includes, for example, a road marking that represents an arrow such as a right turn and a left turn, a stop line, a pedestrian crossing , a speed display, no stopping or a special lane (such as a bus lane and a bicycle lane ) ”.
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Giurgiu in view of Ganjineh and combine features selected from a category of intersection features comprising a point where a lane boundary meets a crosswalk, a corner point corresponding to a bus stop, a corner point corresponding to a crosswalk, a gore point where a gore touches a crosswalk, and a gore point where a gore touches a limit line as taught by Igarashi. One would be motivated to make this modification in order to select road features from a category and accurately detect an individual lane by calculating the boundary with each of pixels representing the boundary feature object as a generating point (see at least Para. [0040]).
	Regarding claim 14, recites analogous limitations that are present in claim(s) 4, therefore claim 14 would be rejected for the similar reasons above.
Claim(s) 7-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu in view of Ganjineh as applied to claim 1 above, and further in view of Barajas Hernandez et al. (US 2017/0084037).
	Regarding claim 7, Giurgiu in view of Ganjineh teaches the method of claim 1.  Giurgiu does not explicitly teach wherein the method further comprises generating the ground control points using top-down imagery comprising a combination of satellite image data and aerial image data.
	However, in the same field of endeavor, Ganjineh teaches 
	wherein the method further comprises generating the ground control points using top-down imagery (see at least Para. [0229], “The ground mesh may in turn be used along with the images from the camera and associated poses to generate an orthorectified image of the road. For example, a bird's eye mosaic georeferenced image of the road may be generated containing a 2D top view of the trip in which the images”) comprising a combination of satellite image data (see at least Para. [0025], “The camera locations for the obtained images may be known or provided with the images as they are obtained (e.g. from an on-board odometry system and/or global navigation satellite system (GNSS) data)”) and aerial image data (see at least Para. [0157], “generating "georeferenced" observations of the local environment within which a vehicle is travelling. The georeferenced observations are sensor derived observations of the local environment of the road network within which the vehicle is currently a travelling. For instance, a camera that is located on or in a vehicle travelling on a road network may be used to obtain images relating to the road network in the vicinity of the vehicle, and these images may then be processed in order to extract certain features indicative of the environment of the road network in this area”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method as taught by Giurgiu in view of Ganjineh and combine generating the ground control points using top-down imagery comprising a combination of satellite image data and aerial image data as taught by Ganjineh. One of ordinary skill in the art would have been motivated to make this modification in order to convey that associable high-level features may also be included to further improve map building stability and accuracy (see at least Para. [0264]).
	However, in the alternative and/or addition, Barajas Hernandez teaches
	generating the ground control points using top-down imagery comprising a combination of satellite image data and aerial image data (see at least Para. [0048], “georeference information can comprise a data point (e.g. in a point cloud) defined by coordinates relative to a location on earth; ground control points shown on an orthomap defined relative to a location on earth; or ground control points shown on an another aerial image defined relative to a location on earth. Georeference information can include location information obtained from any source, including a global positioning system (GPS), a ground control point, a marker, a tag, a survey, or any combination thereof. For example, georeference information can include a point shown on an image together with survey data identifying the known location on Earth of the point. Similarly, georeference information can include GPS information related to the position of a UAV relative to the Earth at the time a camera on board the UAV captures an image”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 7 as taught by Giurgiu in view of Ganjineh and combine generating the ground control points using top-down imagery comprising a combination of satellite image data and aerial image data as taught by Barajas Hernandez. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the georeferencing system permits a user to accurately tie new aerial images to a precise location on Earth (see at least Para. [0040]).
	Regarding claim 8, Giurgiu in view of Ganjineh teaches the method of claim 7. Giurgiu does not explicitly teach wherein the method further comprises: 
	processing the top-down imagery using a machine learning model to identify the presence of ground control points; and 
	determining three-dimensional (3D) coordinates for the ground control points using a triangulation process.
  	However, in the same field of endeavor, Ganjineh teaches
	processing the top-down imagery using a machine learning model (see at least Para. [0209], “the pixel by pixel semantic segmentation can be performed using any desired or suitable algorithm. In preferred embodiments, a machine learning algorithm is used, and particularly a convolutional neural network (CNN). For example, the algorithm may comprise, or be based on, the known SegNet or PSPNet algorithms, although of course other algorithms may suitably be used. Thus, the pixels in the image can generally be classified according to one of a number of pre-defined classes. For example, the classes may include some, or all of: sky, building, pole, road-marking, road, pavement, tree, traffic sign, fence, road vehicle (and type), person, bicycle, traffic light, wall, terrain, rider, train, etc.”) to identify the presence of ground control points (see at least Para. [0229], “The ground mesh may in turn be used along with the images from the camera and associated poses to generate an orthorectified image of the road. For example, a bird's eye mosaic georeferenced image of the road may be generated containing a 2D top view of the trip in which the images are projected onto the ground mesh and blended/weighted together, such that the pixel value of each pixel in the image represents the colour of the location in environment detected from the images used to generate the image”); and
	determining three-dimensional (3D) coordinates for the ground control points using a triangulation process (see at least Para. [0219], “The 3D representations are then grouped and fused together, with outliers removed. The 3D grouping thus provides an accurate false positive filter, as false positives, or otherwise inaccurate sign detections and triangulations, would tend to appear scattered in 3D space, whereas true signs will pile up nicely (see e.g. the detection with reference sign 1301), as shown in FIG. 13”).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 7 as taught in the combination of Giurgiu, Ganjineh and Barajas Hernandez and combine processing the top-down imagery using a machine learning model to identify the presence of ground control points; and determining three-dimensional (3D) coordinates for the ground control points using a triangulation process as taught by Ganjineh. One of ordinary skill in the art would have been motivated to make this modification in order to convey that associable high-level features may also be included to further improve map building stability and accuracy (see at least Para. [0264]).
	Regarding claim 9, the combination of Giurgiu, Ganjineh and Barajas Hernandez teaches the method of claim 8. The combination of Giurgiu, Ganjineh and Barajas Hernandez, where Barajas Hernandez teaches wherein the method further comprises calculating an uncertainty for the 3D coordinates of the ground control points (see at least Para. [0044], “the image georeferencing system reduce such error by utilizing a constrained bundle adjustment. In particular, in one or more embodiments, the georeferencing system refines the accuracy of ground control points and applies an additional bundle adjustment algorithm constrained by the refined ground control points to correct for drift in three-dimensional representations”) using the machine learning model  (see at least Para. [0186], “The georeferencing system 100 can come to the optimal solution utilizing a variety of tools or models. One or more embodiments of the georeferencing system 100 utilizes a non-linear least square solver (e.g., Ceres Solver). For example, the georeferencing system can add the point cloud and ground control points into the non-linear least square solver with the cost function C defined above and solve for the optimal solution”), camera information and environmental information associated with the imagery (see at least Para. [0062], “In addition to images, the image receiver 102 can also receive, gather, capture, access, provide, or identify data related to one or more images. For instance, the image receiver 102 can access or capture date and time data associated with one or more images, georeference information associated with one or more images, or other image data. In particular, the image receiver 102 can capture images containing one or more ground control points and access corresponding data related to the location of the one or more ground control points”; Para. [0063], “As shown in FIG. 1, the georeferencing system 100 may also include the georeference information manager 104. The georeference information manager 104 can access, create, calculate, generate, produce, provide, modify, and/or project georeference information. As further outlined below with regard to its individual components, the georeferenced information manager 104 can generate georeference information with regard to one or more aerial images, orthomaps, three-dimensional representations, or point clouds. Moreover, the georeference information manager 104 can create georeference information utilizing any number of tools, algorithms, or methods”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method according to claim 8 as taught in the combination Giurgiu, Ganjineh and Barajas Hernandez and combine calculating an uncertainty for the 3D coordinates of the ground control points using the machine learning model, camera information and environmental information associated with the imagery as taught by Barajas Hernandez. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the georeferencing system permits a user to accurately tie new aerial images to a precise location on Earth (see at least Para. [0040]).
	Regarding claim 10, Giurgiu in view of Ganjineh teaches the method of claim 1. Giurgiu in view of Ganjineh teaches utilizing the report.
	However, in the same field of endeavor, Barajas Hernandez teaches 
	utilizing the report (see at least Para. [0113], “The utilization module 118 can also provide for display one or more reports, tables, charts, or summaries. For example, the utilization module 118 can provide a summary regarding the percentage change of a site as reflected by a comparison between images, orthomaps, and/or three-dimensional representations. Additionally or alternatively, the utilization module 118 can provide a report regarding the location of features, georeference information, or other information”) to control mapping information inaccuracies (see at least Para. [0165], “in some circumstances the process of generating a point cloud from a plurality of images can result in drift. Specifically, iterative or sequential structure from motion processes can lead to accumulated inaccuracies in the point cloud. Accordingly, in one or more embodiments, the georeferencing system 100 controls for such inaccuracies”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to modify the method of claim 1 as taught by Giurgiu in view of Ganjineh and combine utilizing the report to control mapping information inaccuracies as taught by Barajas Hernandez. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the georeferencing system permits a user to accurately tie new aerial images to a precise location on Earth (see at least Para. [0040]).
	Regarding claim 17, recites analogous limitations that are present in claim(s) 8, therefore claim 17 would be rejected for the similar reasons above.
	Regarding claim 18, recites analogous limitations that are present in claim(s) 9, therefore claim 16 would be rejected for the similar reasons above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663